Filed 12/9/21 In re I.G. CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 In re I.G., a Person Coming Under
 the Juvenile Court Law.

 HUMBOLDT COUNTY                                                      A162115
 DEPARTMENT OF HEALTH &
 HUMAN SERVICES,                                                      (Humboldt County
                                                                       Super. Ct. No. JV190156)
           Plaintiff and Respondent,
 v.
 T.G.,
           Defendant and Appellant.


         In this dependency appeal, T.G. (father) challenges the juvenile court’s
dispositional orders with respect to his daughter, I.G. (born January 2014).
Specifically, he claims that the juvenile court’s removal order was not
supported by substantial evidence and that the minor should be returned to
his care. While this appeal was pending, I.G. was placed with father under a
family maintenance plan. We therefore dismiss the appeal as moot.
                                                  BACKGROUND
         D.G. (mother) and father have a history of negative interactions toward
each other which have adversely affected I.G. and their ability to coparent
the minor. Most recently, the Humboldt County Department of Health &



                                                               1
Human Services (Department) filed a petition alleging that I.G. came within
the provisions of subdivisions (b)(1) and (c) of section 300 of the Welfare and
Institutions Code1 based on concerns that the interactions between the
parents were “so negative, aggressive and emotionally destructive” that I.G.
experienced physiological stress symptoms. On June 21, 2020, I.G. felt such
severe abdominal pain that she had to be airlifted to UCSF Benioff Children’s
Hospital to rule out appendicitis. The Department further alleged that father
falsely accused mother of refusing to consent to medical care for the minor
and that he obtained a letter stating mother should have no contact with the
minor despite the fact that she had been granted full custody.
      Jurisdiction was established under section 300, subdivisions (b)(1) and
(c) after a contested hearing on September 23, 2020. The minor remained in
mother’s custody with supervised visitation for father. In December 2020,
minor’s counsel filed a modification petition, arguing that I.G. was at risk in
mother’s care and requesting that the minor be removed from mother. The
Department supported the minor’s section 388 motion. It recommended
reunification services for both parents, including psychological evaluations to
assess the impact of their mental health on I.G. On December 18, 2020, the
juvenile court granted the modification request, detaining I.G. from mother
and increasing father’s visitation in light of his cooperation with the
Department. The Department filed a section 342 subsequent petition a few
days later, memorializing its position that mother’s mental health and/or
substance abuse issues had interfered with her ability to provide safe and
appropriate parenting for I.G.
      Father filed his own section 388 motion on January 12, 2021. He
requested that there be no change in I.G.’s foster care placement without a


      1   All statutory references are to the Welfare and Institutions Code.

                                         2
court order unless the placement was with relatives, and that the
Department immediately share the results of all placement evaluations. The
Department was having a difficult time placing with a relative because
neither parent would agree to the other parent’s choice. It opined that the
parents needed to address their mental health concerns, learn to coparent
effectively, “and not let their personal relationship get in the way of their
daughter’s physical and mental health.” When the Department placed the
minor with a maternal aunt in January 2021 who could keep the minor
connected to her Indian heritage, father claimed it showed a bias towards
mother.
      A contested section 342 jurisdictional, dispositional, and section 388
hearing began on January 20, 2021. Father requested placement of I.G. with
him or a paternal relative and/or expanded and unsupervised visitation “with
a clear transition plan.” At the conclusion of the contested hearing on
February 8, 2021, the court found the allegations in the section 342 petition
true, declared I.G. a juvenile court dependent, ordered reunification services,
and continued the matter for an interim review. The court set the interim
review to determine whether father’s visitation could be unsupervised and
stated it was also looking for a precise visitation schedule for both parents
that could only be changed by court order. On February 22, 2021, the court
received an update on the parents’ participation in services and ordered a
supervised visitation plan for both mother and father.
      Father filed a timely notice of appeal from the February 2021
dispositional and visitation orders of the court. In his opening brief, he
argued that insufficient evidence supported the juvenile court’s decision to
remove the minor from his custody. The Department responded that the




                                        3
matter is now moot since I.G. was placed with father at the six-month review
on September 20, 2021, and family maintenance services were ordered.2
                                 DISCUSSION
      “ ‘ “[A]s a general rule it is not within the function of the court to act
upon or decide a moot question or speculative, theoretical or abstract
question or proposition, or a purely academic question, or to give an advisory
opinion on such a question or proposition.” ’ ” (In re I.A. (2011)
201 Cal.App.4th 1484, 1490.) Instead, courts focus on deciding actual
controversies in which effective relief can be granted. (Ibid.; see In re
Anna S. (2010) 180 Cal.App.4th 1489, 1498.) “ ‘It necessarily follows that
when, pending an appeal from the judgment of a lower court, and without
any fault of the defendant, an event occurs which renders it impossible for
this court, if it should decide the case in favor of plaintiff, to grant him any
effectual relief whatever, the court will not proceed to a formal judgment, but
will dismiss the appeal.’ ” (Eye Dog Foundation v. State Board of Guide Dogs
for the Blind (1967) 67 Cal.2d 536, 541.)
      As we have previously held, “the critical factor in considering whether a
dependency appeal is moot is whether the appellate court can provide any
effective relief if it finds reversible error.” (In re N.S. (2016) 245 Cal.App.4th
53, 60.) We have thus instructed “parties in dependency appeals . . . to
forward postappeal rulings by the juvenile court when they affect the
appellate court’s ability to grant effective relief or may play a proper role in
the consideration of the appeal’s merits.” (Id. at p. 58.) We have also
recognized that, even when effective relief cannot be given to the parties, an
appellate court still retains discretion to reach the merits of an appeal under


      2At the request of the Department, we augmented the record with the
relevant six-month review documents on September 30, 2021.

                                         4
certain circumstances,” such as when there is an issue of broad public
interest that is likely to recur, there is a likelihood that the controversy will
recur, or material questions remain for the court’s determination.” (Id. at
p. 60, fn. 3.)
       Here, the Department properly provided us with the juvenile court’s
postappeal minutes from the September 20, 2021 hearing in this matter, as
well as the related “6 Month Review Findings and Orders” filed on
September 29, 2021, and we augmented the record to include the two
documents. As described above, these materials disclose that I.G. was
returned to the home of her father in September 2021, under a family
maintenance plan. Given subsequent events, the Department argues—and
father concedes—that the issues regarding placement and visitation raised in
this appeal are now moot. We agree. Moreover, we see no reason to exercise
our discretion to retain the appeal in this fact-specific and ever-evolving
custody dispute, nor has father provided us with one. Under the
circumstances, we will dismiss the appeal.
                                 DISPOSITION
       The appeal is dismissed as moot.




                                         5
                   SANCHEZ, J.



WE CONCUR:



HUMES, P. J.




BANKE, J.




A162115
In re I.G.




               6